Citation Nr: 0426283	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. 
§ 1151 for a left below-the-knee amputation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Witness 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge and a transcript of the 
hearing is now part of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The veteran contends that his left ankle disability was 
negligent managed by VA, resulting in a below-the-knee 
amputation. 

The record contains the operative reports and hospital 
summaries pertaining to surgery by VA on the veteran's left 
ankle in November 2000 and April 2001, the latter resulting 
in a below-the-knee amputation.  There is reference to signed 
consent regarding the surgery in 2000, but the form is not of 
record.  There is also reference to consultations, regarding 
the surgery in 2001, which are not of record and there is no 
record of signed consent.  Also because the medical evidence 
of record is insufficient to decide the claim, additional 
evidentiary development is needed. 

For the reasons, this matter is REMANDED for the following 
actions:

1.  At this stage of the appeal, to 
ensure compliance with 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159: 

a.  Notify the veteran that to 
substantiate his claim he should 
submit competent medical evidence 
that the left below-the-knee 
amputation was caused by VA medical 
or surgical care and that the 
additional disability was due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA.

b.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical care, he should submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Notify the veteran that if he 
has evidence, not already of record, 
that is in the custody of VA or 
other Federal agency, VA will obtain 
any such records he identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim. 

2.  Obtain the signed consent forms or 
other documentation of consent, 
pertaining to the surgeries in November 
2000 and April 2001 at either the VA 
Medical Center in Pittsburgh, 
Pennsylvania, or in Clarksburg, West 
Virginia.  Also obtained any consultation 
reports, pertaining to the surgery in 
April 2001 at either the Pittsburgh, 
Pennsylvania, or Clarksburg, West 
Virginia, VAMC.  
3.  Obtain a VA medical opinion from 
an orthopedic surgeon, not 
associated with either the VA 
Medical Center in Clarksburg, West 
Virginia, or in Pittsburgh, 
Pennsylvania, to determine whether 
the medical or surgical care was 
properly administered by VA.  The 
examiner is asked to express an 
opinion on: 
Whether the left below-the-knee 
amputation was due to 
carelessness, negligence, lack 
of proper skill, or error in 
judgment on the part of VA? 

4.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought on appeal is denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




